UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-1282


MICHAEL E. KENNEDY,

                Plaintiff - Appellant,

          v.

EASTERN SHORE PSYCHOLOGICAL SERVICES; KATHRYN M. SEIFERT;
KAREN E. RAY; PAUL DESPRES, in their individual and official
capacities,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Benson Everett Legg, District Judge.
(1:09-cv-01549-BEL)


Submitted:   September 8, 2010        Decided:   September 20, 2010


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Edward Kennedy, Appellant Pro Se. Michelle Jacquelyn
Marzullo, MARKS, O’NEILL, O’BRIEN & COURTNEY, P.C., Towson,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Michael E. Kennedy appeals the district court’s order

granting Defendants’ Fed. R. Civ. P. 12(b)(6) motion to dismiss.

We   have    reviewed    the    record     and   find    no    reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.      Kennedy v. Eastern Shore Psychological Servs., No. 1:09-

cv-01549-BEL     (D.    Md.    Mar.   3,   2010).       We    dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                          AFFIRMED




                                           2